In an action, inter alia, to recover damages for wrongful discharge, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated June 30, 1995, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action.
*389Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contentions, his complaint fails to state a cause of action to recover damages for violation of Labor Law § 740, wrongful discharge, or breach of an employment contract. Accordingly, the Supreme Court properly granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.